Order entered October 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00329-CR
                                      No. 05-14-00330-CR

                                DANIEL URBINA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F07-23478-U, F08-00824-U

                                           ORDER
       The Court REINSTATES the appeals.

       On August 6, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We have not received the trial court’s findings, but on

October 24, 2014, we received the reporter’s record. Therefore, in the interest of expediting the

appeals, we VACATE the August 6, 2014 order requiring the trial court to make findings.

       We note that the cover page of Volume 2 reflects that the hearing was conducted on

October 22, 2014. The record however, reflects that the first hearing on the motions to adjudicate

guilt was conducted on November 11, 2013.
       Accordingly, we ORDER court reporter Peri Wood to file, within FIFTEEN DAYS of

the date of this order, a corrected Volume 2 that accurately reflects the date of the hearing.

       Appellant’s brief is due within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, official court reporter, 291st Judicial District Court, and to counsel for all parties.

                                                       /s/    LANA MYERS
                                                              JUSTICE